Saxe, J.,
dissents in a memorandum as follows: Since the majority has unnecessarily thrust itself into the role of factfinder, I must respectfully dissent from the dismissal of the complaint. Our role as gatekeeper should not undermine the right of litigants to have their cases—even ones about which we are skeptical—heard by a jury. Even if our experience tells us that a litigant is likely to face an uphill battle, the courtroom is the proper venue for the determination of the controversy.
Flaintiff testified that he leaned back against what he thought was part of the sturdy, three-foot-high black iron fence surrounding a grassy area. Only when the section of fence gave way and swung inward, causing him to fall and sustain injuries, did he discover that, in fact, the portion that he had leaned against was a gate that was not secured. The gate had been designed to be secured to the fence by means of a hasp—a metal plate with a hole in it—that would line up with a matching hasp on the adjacent fence post, so that a lock or pin could be threaded through the holes in the two hasps to hold them together. However, according to plaintiffs expert, the two hasps were out of alignment, and could not be secured with a padlock. Marks on the fence post indicate that instead the gate was held closed solely by friction. Thus, the gate had the appearance of lining up with the fence, but moderate pressure would cause it to give way.
As plaintiffs expert stated, and as some of the photographs in the record indicate, the fence and the gate are of uniform height, *545color, design, and shape, and are indistinguishable at first glance, giving the appearance of one continuous fence. Further, as the expert pointed out, there in no indication in the sidewalk on one side, or the grass on the other side, such as a path or curb cut, that a gate is located in that section of the fence. Another eyewitness also asserted that the gated portion of the fence is not obvious, but looks like a continuous fence, without visible signs indicating the presence of an opening such as a gate.
In support of its summary judgment motion, defendant offered an affidavit by its supervisor of groundskeepers at the housing development, asserting that there are many such unlocked and unlatched gates in the fences, that “one does not have to look very closely to see that on one side, like all gates, it is hinged in three (3) places,” and that “the spacing of the vertical bars on both sides of the gate clearly are very different, indicating that a gate is there.” However, this is merely his opinion, and does not establish the facts he asserted as a matter of law. His position does not invalidate the opposing view by plaintiffs expert, with which an eyewitness to the accident agreed, that due to their uniform height, color, design, shape and location, the fence and the gate “are nearly indistinguishable at first glance, appearing to be one continuous fence.” Despite the clear factual issue on this point, the majority relies on photographs in the record to make the finding urged by defendant, namely, that, as a matter of law, the presence of the gate is “clearly visible” and “open and obvious” and therefore “not inherently dangerous.” In so doing, the majority is engaging in fact-finding, which is impermissible in the context of a summary judgment motion.
Defendant’s other arguments, explaining why keeping the gate unlocked and unlatched is useful or necessary to the development’s residents, cannot negate the possibility that an unlatched gate that is attached to the fence merely by friction and appears to be part of the fence, may constitute a hazard.
While “there is nothing inherently dangerous about a gate that has no lock” (Ortiz v New York City Hous. Auth., 85 AD3d 573, 574 [1st Dept 2011]), this particular gate did not even latch, and an issue of fact exists whether a reasonable person would have discerned that it was in fact a gate, rather than merely a portion of an apparently sturdy iron fence able to bear the weight of a person leaning on it. As in Ortiz, where there was an issue of fact about the placement and use of the gate, the particular circumstances of the gate in this case create an issue whether the gate constituted a dangerous condition (see id.).
*546In addition, a “condition that is ordinarily apparent to a person making reasonable use of his senses . . . may be rendered a trap for the unwary,” depending upon the circumstances, including whether “the condition is obscured ... or the plaintiffs attention is otherwise distracted” (Mauriello v Port Auth. of N.Y. & N.J., 8 AD3d 200, 200 [1st Dept 2004]). While plaintiff did not mention being distracted, he did assert that his belief at that moment was that he was leaning on a fence. This presents a question of fact whether the fact that it was a gate was obscured in any way.
Accordingly, in my view, the motion court correctly determined, upon review of the expert and eyewitness affidavits, deposition testimony and photographs of the site of the accident, that issues of fact existed whether the unlocked gate set in the iron fence was readily observable and whether it posed a danger to a person making reasonable use of his senses. In addition, a question exists whether the appearance of the fence and gate obscured the presence of the gate so as to make it a “trap for the unwary.”